Filed 3/9/16 P. v. Cedoline CA3
                                          NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




THE PEOPLE,                                                                             C079457

                   Plaintiff and Respondent,                               (Super. Ct. No. CM042490)

         v.

AUSTIN LEE CEDOLINE,

                   Defendant and Appellant.




         Appointed counsel for defendant Austin Lee Cedoline has filed an opening brief
that sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal.1 (People v. Wende (1979) 25 Cal. 3d
1 Defendant was advised by counsel of the right to file a supplemental brief within 30
days of the date of filing of the opening brief. More than 30 days have elapsed, and we
have received no communication from defendant.


                                                             1
436.) Finding no arguable error that would result in a disposition more favorable to
defendant, we affirm the judgment.

       We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.)

       In the early morning hours of January 26, 2015, defendant and five or six of his
cohorts kicked in the front door and entered an apartment where they began punching a
minor who had been sleeping on the couch. When another resident intervened, the
attackers began hitting him, as well. Another minor was also attacked during the
invasion. Apparently, the attackers were seeking a fourth individual, who had locked
himself in his bedroom. When defendant was later arrested, he had 0.57 grams of
cocaine in his pocket. He admitted he had gone to the apartment to “ ‘settle some
business . . . because somebody else did [him] dirty.’ ”

       Defendant was charged with first degree burglary. (Pen. Code, § 459.) Defendant
pleaded no contest to first degree burglary and, on May 20, 2015, was denied probation
and sentenced to the midterm of four years in state prison. The trial court also imposed
various fines and fees, and ordered defendant to pay victim restitution. The trial court
also awarded defendant 132 days of presentence custody credit (115 days of actual credit
and 17 days of conduct credit).

       Defendant appeals. His request for a certificate of probable cause was denied.
(Pen. Code, § 1237.5.)

       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.




                                             2
                                 DISPOSITION

     The judgment is affirmed.


                                               BUTZ   , Acting P. J.



We concur:



     MAURO              , J.



     HOCH               , J.




                                      3